Citation Nr: 0215992	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  97-21 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a right 
wrist injury.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to 
September 1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1997 decision by the RO in Newark, New 
Jersey which denied an increase in a 10 percent rating for a 
service-connected right wrist disability; the veteran 
appealed for an increased rating.  A personal hearing was 
held before an RO hearing officer in July 1997.  The veteran 
requested a hearing before a member of the Board, but by a 
statement dated in September 2002, he withdrew his hearing 
request.  The case was subsequently returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Residuals of a right (major) wrist injury are manifested 
by pain and limitation of motion, with  palmar flexion to 30 
degrees and dorsiflexion to 20 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right wrist injury have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the initial 
rating decision and in the May 1997 statement of the case, 
the September 1999 and November 2001 supplemental statements 
of the case and a VA letter to the veteran dated in July 2001 
have provided the veteran with sufficient information 
regarding the applicable regulations.  The veteran and his 
representative have submitted written arguments and 
testimony.  The rating decision, statement of the case and 
supplemental statements of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran has twice failed to report 
for VA orthopedic examination scheduled to evaluate his right 
wrist disability, and has not provided good cause for his 
failure to report. The duty to assist is not a one-way 
street, and the veteran has failed to cooperate in developing 
his claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims.  38 C.F.R. §§ 
3.326, 3.327, 3.655 (2002).

The Board concludes that the notice provisions of the VCAA 
and companion regulation have been satisfied in this case to 
the extent possible.  Based on the entire record, the Board 
finds that all relevant evidence has been developed to the 
extent possible, and the duty to assist provisions of the 
VCAA and implementing regulation have been satisfied.

Factual Background

Service medical records show that the veteran was treated for 
a right wrist injury involving a right perilunate 
dislocation.  He underwent surgery to treat this injury.

In a December 1994 rating decision, the RO established 
service connection for residuals of a right wrist injury, 
with a noncompensable evaluation.  In a March 1995 rating 
decision, the RO granted an increased 10 percent rating.  
This rating has remained in effect to the present.

In August 1996, the veteran filed a claim for an increased 
rating; he asserted that his right wrist disability had 
worsened.  He said he had not been seen for this condition by 
a private physician.

At a November 1996 VA orthopedic examination, the veteran 
complained of daily right wrist pain which was worse after 
overexertion, lifting, and cold, damp weather.  On 
examination, there was a scar over the dorsal aspect of the 
right wrist which was well-healed and non-tender.  
Dorsiflexion was limited to 30 degrees, and palmar flexion 
was limited to 45 degrees.  There was a marked decrease in 
grip strength.  The diagnosis was postoperative internal 
derangement of the right wrist with marked decreased range of 
motion and loss of grip strength.  An X-ray study showed 
degenerative joint disease and subluxation of the navicular 
and lunate joint; the findings were essentially unchanged 
from a prior examination.

By a statement dated in June 1997, the veteran asserted that 
his recent VA examination was inadequate.  He said that when 
he used his hands for a certain period of time, the right 
hand ached for a long time.  He stated that his right wrist 
disability prevented him from working fast enough to keep up 
with his job.  He related that he took Motrin for right wrist 
pain, and sometimes wrapped his wrist for support and to 
relieve his pain and pressure.

During a July 1997 RO hearing, the veteran essentially 
reiterated his assertions.  He contended that his right wrist 
disability was more disabling than currently evaluated, 
primarily due to increased pain.  He was right-handed, and 
his right wrist disability affected his ability to perform 
his job performing pipe insulation and removal.  He had 
increased wrist pain and tenderness and needed to take 
breaks.  He was currently taking Aleve three times per week 
for his wrist pain, and once a week used an Ace bandage.  He 
denied receiving any post-service medical treatment for his 
right wrist disability.  The scar on the top of his wrist was 
tender to pressure, and he had a little loss of strength in 
the right hand.  He reported decreased range of motion in the 
right wrist.  His hand sometimes hurt on motion.  He had no 
tingling or numbness in his right hand.

By a letter dated in October 1997, a private physician, J. S. 
Taras, MD, indicated that he examined the veteran in October 
1997.  The veteran complained of right wrist pain for the 
past year.  On examination, there were well-healed scars on 
the dorsal and volar aspects of the right wrist, and pain 
with forced-end range of motion, and no pain with mid-range 
of gentle motion in the wrist in all degrees.  There was a 
bit of a grind in the radial carpal joint.  He was 
neurovascularly intact.  Range of motion was as follows:  
flexion to 50 degrees, extension to 20 degrees, radial 
deviation to 10 degrees, and ulnar deviation to 20 degrees.  
The examiner noted that he reviewed an X-ray study which 
showed early arthritic change and some scapholunate gapping 
of the right wrist.  The diagnosis was right wrist early 
degenerative joint disease post perilunate dislocation.  The 
examiner stated, "Given [the veteran's] mild limitations, I 
would suggest living with this condition unless his condition 
worsens."

During a March 1999 VA orthopedic examination, the examiner 
noted that an X-ray study of the right wrist showed findings 
which were unchanged from a February 1995 X-ray study.  On 
examination, there was no swelling or deformity of the wrist.  
Range of motion was as follows:  palmar flexion to 30 
degrees, dorsiflexion to 20 degrees, radial deviation to 10 
degrees, and ulnar deviation to 25 degrees.  There was a 7-
centimeter surgical scar on the dorsum of the right wrist.  
The diagnosis was status post right wrist surgery.

Records show that the veteran failed to report for two VA 
examinations scheduled in March 2001 to evaluate his right 
wrist disability.

In a November 2001, the veteran was advised of 38 C.F.R. § 
3.655 (failure to report for a VA examination).

In July 2002, the Board remanded the case for a hearing 
before a member of the Board at the RO (i.e. a Travel Board 
hearing).  By a statement dated in September 2002, the 
veteran withdrew his hearing request.

Analysis

The veteran contends that his service-connected right wrist 
disability is more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

Governing regulation provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
scheduled in conjunction with a claim for increase, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. § 3.655 
(2002).

The medical evidence demonstrates that the veteran has 
degenerative joint disease of the right wrist.  Governing 
regulation provides that arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2002).  As noted below, a higher rating is not in order 
under the pertinent limitation of motion code.

As to either the major or minor wrist, a 10 percent 
evaluation is provided for limitation of dorsiflexion to less 
than 15 degrees or for limitation of palmar flexion in line 
with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 
(2002).  A higher rating is not in order under this code as 
the veteran is already in receipt of the maximum rating.  
Moreover, since this is the maximum schedular rating for 
limitation of motion, any pain on motion does not affect the 
rating.  Johnston v. Brown, 10 Vet. App. 80 (1997); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The November 1996 VA examination noted that dorsiflexion was 
limited to 30 degrees, and palmar flexion was limited to 45 
degrees, and there was a marked decrease in grip strength.  
The October 1997 private examination of the veteran's right 
wrist revealed flexion to 50 degrees, extension to 20 
degrees, radial deviation to 10 degrees, and ulnar deviation 
to 20 degrees.  Dr. Taras described the veteran's limitations 
due to his right wrist disability as mild.  At a March 1999 
VA orthopedic examination, range of motion was as follows:  
palmar flexion to 30 degrees, dorsiflexion to 20 degrees, 
radial deviation to 10 degrees, and ulnar deviation to 25 
degrees.

The medical evidence does not show that the veteran has 
ankylosis of the right wrist, and thus a higher rating is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2002).  The medical evidence does not demonstrate that the 
scar on the veteran's right wrist is unstable, painful, or 
limits the function of the right wrist, and thus a higher 
rating is not in order under 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2002).  A higher rating is not 
warranted under any of the applicable rating criteria.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for right wrist disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

An increased rating for residuals of a right wrist injury is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

